                IN THE UNITED STATES DISTRICT COURT
                                                                             FILED
                    FOR THE DISTRICT OF MONTANA                              D£c O9 2019
                         MISSOULA DIVISION                              Ctel't{, U.s   .
                                                                          District 0,D1$/rict C
                                                                                       M      0   un
                                                                               MissouJ~ntana


DIANE HUFSTEDLER,                                   CV 19-158-M- DWM

            Plaintiff,

      vs.                                                  ORDER

SAFECO INSURANCE COMPANY
OF AMERICA,

            Defendant.


     The parties having filed a stipulation for dismissal pursuant to Rule 41 (a),

    . IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

     DATED this ~          ay of December, 2019.




                                             ----
